Name: Council Implementing Decision (CFSP) 2018/1016 of 17 July 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: European construction;  international affairs;  civil law;  Asia and Oceania
 Date Published: 2018-07-18

 18.7.2018 EN Official Journal of the European Union L 181/86 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1016 of 17 July 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 9 July 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of an individual and an entity subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 17 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 141, 28.5.2016, p. 79. ANNEX 1. In Annex I to Decision (CFSP) 2016/849, entry 4 under the heading A. Persons is replaced by the following: 4. Ri Hong-sop 1940 16.7.2009 Former director, Yongbyon Nuclear Research Centre, and Head of Nuclear Weapons Institute, oversaw three core facilities that assist in the production of weapons-grade plutonium: the Fuel Fabrication Facility, the Nuclear Reactor, and the Reprocessing Plant. 2. In Annex I to Decision (CFSP) 2016/849, entry 28 under the heading B. Entities is replaced by the following: 28. Munitions Industry Department Military Supplies Industry Department Pyongyang, DPRK 2.3.2016 The Munitions Industry Department is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2. The MID oversees the DPRK's weapons production and R & D programmes, including the DPRK's ballistic missile programme. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. The MID oversees the DPRK's nuclear programme. The Nuclear Weapons Institute is subordinate to the MID.